PER CURIAM:
Clyde E. Porter, Jr., appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Porter, No. 3:00-cr-00085-JRS-1 (E.D.Va. Apr. 9, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.